EXHIBIT 10.1 SURGE GLOBAL ENERGY, INC. NOTICE OF GRANT OF STOCK OPTION Non-Plan Option David Perez (the “Optionee”) has been granted an option (the “Option”) to purchase certain shares of Stock of Surge Global Energy, Inc., a Delaware corporation, pursuant to the Stock Option Agreement attached hereto (the “Agreement”), as follows: Date of Option Grant: July 17, 2007 Number of Option Shares: 1,200,000 Exercise Price: $0.34 Initial Exercise Date: Date of Option Grant Initial Vesting Date: Date of Option Grant Option Expiration Date: The date ten (10) years after the Date of Option Grant. Tax Status of Option: Nonstatutory Stock Option.(Enter “Incentive” or “Nonstatutory.”If blank, this Option will be a Nonstatutory Stock Option.) Vested Shares: Except as providedin the Stock Option Agreement, the numberofvested Shares (disregarding any resulting fractional share) as of anydate as determined by multiplying the Number of Option Shares by the “Vested Ratio” determined as of such date as follows: Vested Ratio On Initial Vesting Date 600,000 The earlier of six months ora board approved strategic plan 600,000 Other Vesting Provisions: None. Exceptions to Provisions of Stock Option Agreement: None. By their signatures below, the Company and the Optionee agree that the Option is governed by this Notice and by the provisions of the Stock Option Agreement (except as otherwise set forth opposite Exceptions to Provisions of Stock Option Agreement), which is attached to and made a part of this document.The Optionee acknowledges receipt of a copy of the Stock Option Agreement, represents that the Optionee has read and is familiar with its provisions, and hereby accepts the Option subject to all of its terms and conditions. SURGE GLOBAL ENERGY, INC. OPTIONEE: David Perez By: Signature Print Name: Date ATTACHMENTS:Stock Option Agreement Address -1- THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION25100, 25102, OR 25 CALIFORNIA CORPORATIONS CODE.THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT. THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933 SURGE GLOBAL ENERGY, INC. STOCK OPTION AGREEMENT Non-Plan Option Surge Global Energy, Inc., a Delaware corporation, has granted to the individual (the "Optionee") named in the Notice of Grant of Stock Option (the "Notice") to which this Stock Option Agreement (the "Option Agreement") is attached an option (the "Option") to purchase certain shares of Stock upon the terms and conditions set forth in the Notice and this Option Agreement.By signing the Notice, the Optionee: (a)represents that the Optionee has read and is familiar with the terms and conditions of the Notice and this Option Agreement, including the Effect of Termination of Service set forth in Section7, (b)accepts the Option subject to all of the terms and conditions of the Notice and this Option Agreement, (c)agrees to accept as binding, conclusive and final all decisions or interpretations of the Board upon any questions arising under the Notice or this Option Agreement, and (d)acknowledges receipt of a copy of the Notice and this Option Agreement. 1.Definitions and Construction. 1.1Definitions.Whenever used herein, the following terms shall have their respective meanings set forth below: (a)"Board" means the Board of Directors of the Company, or a committee of the Board duly appointed to administer this Option and having such powers as shall be specified by the Board. (b)"Code" means the Internal Revenue Code of 1986, as amended, and any applicable regulations promulgated thereunder. -2- (c)"Company" means Surge Global Energy, Inc., a Delaware corporation, or any successor corporation thereto. (d)"Consultant" means a person engaged to provide consulting or advisory services (other than as an Employee or a Director) to a Participating Company, provided that the identity of such person, the nature of such services or the entity to which such services are provided would not preclude the Company from offering or selling securities to such person pursuant to this Agreement in reliance on either the exemption from registration provided by Rule 701 under the Securities Act or, if the Company is required to file reports pursuant to Section13 or 15(d) of the Exchange Act, registration on a Form S-8 Registration Statement under the Securities Act. (e)"Director" means a member of the Board or of the board of directors of any other Participating Company. (f)"Disability" means the inability of the Optionee, in the opinion of a qualified physician acceptable to the Company, to perform the major duties of the Optionee's position with the Participating Company Group because of the sickness or injury of the Optionee. (g)"Employee" means any person treated as an employee (including an officer or a Director who is also treated as an employee) in the records of a Participating Company; provided, however, that neither service as a Director nor payment of a director's fee shall be sufficient to constitute employment for purposes of this Agreement.The Company shall determine in good faith and in the exercise of its discretion whether an individual has become or has ceased to be an Employee and the effective date of such individual's employment or termination of employment, as the case may be. (h)"Exchange Act" means the Securities Exchange Act of 1934, as amended. (i)"Fair Market Value" means, as of any date, the value of a share of Stock or other property as determined by the Board, in its discretion, or by the Company, in its discretion, if such determination is expressly allocated to the Company herein, subject to the following: (i)If, on such date, the Stock is listed on a national or regional securities exchange or market system, the Fair Market Value of a share of Stock shall be the closing price of a share of Stock (or the mean of the closing bid and asked prices of a share of Stock if the Stock is so quoted instead) as quoted on the Nasdaq National Market, The Nasdaq SmallCap Market or such other national or regional securities exchange or market system constituting the primary market for the Stock, as reported in The Wall Street Journal or such other source as the Company deems reliable.If the relevant date does not fall on a day on which the Stock has traded on such securities exchange or market system, the date on which the Fair Market Value shall be established shall be the last day on which the Stock was so traded prior to the relevant date, or such other appropriate day as shall be determined by the Board, in its discretion. (ii)If, on such date, the Stock is not listed on a national or regional securities exchange or market system, the Fair Market Value of a share of Stock shall be as determined by the Board in good faith without regard to any restriction other than a restriction which, by its terms, will never lapse. -3- (j)"Incentive Stock Option" means an Option intended to be (as set forth in the Option Agreement) and which qualifies as an incentive stock option within the meaning of Section422(b)of the Code. (k)"Insider" means an officer or a Director of the Company or any other person whose transactions in Stock are subject to Section16 of the Exchange Act. (l)"Nonstatutory Stock Option" means an Option not intended to be (as set forth in the Option Agreement) or which does not qualify as an Incentive Stock Option. (m)"Parent Corporation" means any present or future "parent corporation" of the Company, as defined in Section424(e) of the Code. (n)"Participating Company" means the Company or any Parent Corporation or Subsidiary Corporation. (o)"Participating Company Group" means, at any point in time, all corporations collectively which are then Participating Companies. (p)"Securities Act" means the Securities Act of 1933, as amended. (q)"Service" means the Optionee's employment or service with the Participating Company Group, whether in the capacity of an Employee, a Director or a Consultant.The Optionee's Service shall not be deemed to have terminated merely because of a change in the capacity in which the Optionee renders Service to the Participating Company Group or a change in the Participating Company for which the Optionee renders such Service, provided that there is no interruption or termination of the Optionee's Service.Furthermore, the Optionee's Service with the Participating Company Group shall not be deemed to have terminated if the Optionee takes any military leave, sick leave, or other bona fide leave of absence approved by the Company; provided, however, that if any such leave exceeds ninety (90) days, on the ninety-first (91st) day of such leave the Optionee's Service shall be deemed to have terminated unless the Optionee's right to return to Service with the Participating Company Group is guaranteed by statute or contract.Notwithstanding the foregoing, unless otherwise designated by the Company or required by law, a leave of absence shall not be treated as Service for purposes of determining vesting under this Option Agreement.The Optionee's Service shall be deemed to have terminated either upon an actual termination of Service or upon the corporation for which the Optionee performs Service ceasing to be a Participating Company.Subject to the foregoing, the Company, in its discretion, shall determine whether the Optionee's Service has terminated and the effective date of such termination. (r)"Stock" means the common stock of the Company, as adjusted from time to time in accordance with Section9. (s)"Subsidiary Corporation" means any present or future "subsidiary corporation" of the Company, as defined in Section424(f) of the Code. 1.2Construction.Captions and titles contained herein are for convenience only and shall not affect the meaning or interpretation of any provision of this Option Agreement.Except when otherwise indicated by the context, the singular shall include the plural and the plural shall include the singular.Use of the term "or" is not intended to be exclusive, unless the context clearly requires otherwise. -4- 2.Tax Status of Option.This Option is intended to be a Nonstatutory Stock Option and shall not be treated as an Incentive Stock Option within the meaning of Section422(b)of the Code. 3.Administration. All questions of interpretation concerning this Option Agreement shall be determined by the Board.All determinations by the Board shall be final and binding upon all persons having an interest in the Option.Any officer of a Participating Company shall have the authority to act on behalf of the Company with respect to any matter, right, obligation, or election which is the responsibility of or which is allocated to the Company herein, provided the officer has apparent authority with respect to such matter, right, obligation, or election. 4.Exercise of the Option. 4.1Right to Exercise.Except as otherwise provided herein, the Option shall be exercisable on and after the Initial Exercise Date and prior to the termination of the Option (as provided in Section6) in an amount not to exceed the Number of Vested Shares (determined in accordance with the Notice) less the number of shares previously acquired upon exercise of the Option. 4.2Method of Exercise.Exercise of the Option shall be by written notice to the Company in the form of Exhibit A hereto (the "Exercise Notice") which must state the election to exercise the Option, the number of whole shares of Stock for which the Option is being exercised and such other representations and agreements as to the Optionee's investment intent with respect to such shares as may be required pursuant to the provisions of this Option Agreement.The written notice must be signed by the Optionee and must be delivered in person, by certified or registered mail, return receipt requested, by confirmed facsimile transmission, or by such other means as the Company may permit, to the Chief Financial Officer of the Company, or other authorized representative of the Participating Company Group, prior to the termination of the Option as set forth in Section6, accompanied by full payment of the aggregate Exercise Price for the number of shares of Stock being purchased.The Option shall be deemed to be exercised upon receipt by the Company of such written notice, the aggregate Exercise Price, and, if required by the Company, such executed agreement. 4.3Payment of Exercise Price.Except as otherwise provided below, payment of the aggregate Exercise Price for the number of shares of Stock for which the Option is being exercised shall be made (i)in cash, by check, or cash equivalent, (ii)by means of a Cashless Exercise, as defined below, or (iii)by any combination of the foregoing.Optionee shall be responsible for filing any reports of remittance or other foreign exchange filings required in order to pay the exercise price.A "Cashless Exercise" means the delivery of a properly executed notice together with irrevocable instructions to a broker in a form acceptable to the Company providing for the assignment to the Company of the proceeds of a sale or loan with respect to some or all of the shares of Stock acquired upon the exercise of the Option pursuant to a program or procedure approved by the Company (including, without limitation, through an exercise complying with the provisions of Regulation T as promulgated from time to time by the Board of Governors of the Federal Reserve System).The Company reserves, at any and all times, the right, in the Company's sole and absolute discretion, to decline to approve or terminate any such program or procedure. -5- 4.4Tax Withholding.At the time the Option is exercised, in whole or in part, or at any time thereafter as requested by the Company, the Optionee hereby authorizes withholding from payroll and any other amounts payable to the Optionee, and otherwise agrees to make adequate provision for (including by means of a Cashless Exercise to the extent permitted by the Company), any sums required to satisfy the federal, state, local and foreign tax withholding obligations of the Participating Company Group, if any, which arise in connection with the Option, including, without limitation, obligations arising upon (i)the exercise, in whole or in part, of the Option, (ii)the transfer, in whole or in part, of any shares acquired upon exercise of the Option, or (iii)the operation of any law or regulation providing for the imputation of interest.The Option is not exercisable unless the tax withholding obligations of the Participating Company Group are satisfied.Accordingly, the Company shall have no obligation to deliver shares of Stock until the tax withholding obligations of the Participating Company Group have been satisfied by the Optionee. 4.5Certificate Registration.Except in the event the Exercise Price is paid by means of a Cashless Exercise, the certificate for the shares as to which the Option is exercised shall be registered in the name of the Optionee, or, if applicable, in the names of the heirs of the Optionee. 4.6Restrictions on Grant of the Option and Issuance of Shares.The grant of the Option and the issuance of shares of Stock upon exercise of the Option shall be subject to compliance with all applicable requirements of federal, state or foreign law with respect to such securities.The Option may not be exercised if the issuance of shares of Stock upon exercise would constitute a violation of any applicable federal, state or foreign securities laws or other law or regulations or the requirements of any stock exchange or market system upon which the Stock may then be listed.In addition, the Option may not be exercised unless (i)a registration statement under the Securities Act shall at the time of exercise of the Option be in effect with respect to the shares issuable upon exercise of the Option or (ii)in the opinion of legal counsel to the Company, the shares issuable upon exercise of the Option may be issued in accordance with the terms of an applicable exemption from the registration requirements of the Securities Act.THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED.ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.The inability of the Company to obtain from any regulatory body having jurisdiction the authority, if any, deemed by the Company's legal counsel to be necessary to the lawful issuance and sale of any shares subject to the Option shall relieve the Company of any liability in respect of the failure to issue or sell such shares as to which such requisite authority shall not have been obtained.As a condition to the exercise of the Option, the Company may require the Optionee to satisfy any qualifications that may be necessary or appropriate, to evidence compliance with any applicable law or regulation and to make any representation or warranty with respect thereto as may be requested by the Company.Any shares which are issued will be "restricted securities" as that term is defined in Rule 144 under the Securities Act, as further described in Section7 of the Exercise Notice, unless they are registered under the Securities Act.The Company is under no obligation to register the shares of Stock issuable upon exercise of this Option. -6- 4.7Fractional Shares.The Company shall not be required to issue fractional shares upon the exercise of the Option. 5.Nontransferability of the Option. The Option may be exercised during the lifetime of the Optionee only by the Optionee or the Optionee's guardian or legal representative and may not be assigned or transferred in any manner except by will or by the laws of descent and distribution.Following the death of the Optionee, the Option, to the extent provided in Section7, may be exercised by the Optionee's legal representative or by any person empowered to do so under the deceased Optionee's will or under the then applicable laws of descent and distribution. 6.Termination of the Option. The Option shall terminate and may no longer be exercised on the first to occur of (a)the Option Expiration Date, (b)the last date for exercising the Option following termination of the Optionee's Service as described in Section7, or (c)a Change in Control to the extent provided in Section8. 7.Effect of Termination of Service. 7.1Option Exercisability. (a)Disability.If the Optionee's Service with the Participating Company Group terminates because of the Disability of the Optionee, the Option, to the extent unexercised and exercisable on the date on which the Optionee's Service terminated, may be exercised by the Optionee (or the Optionee's guardian or legal representative) at any time prior to the expiration of six (6) months after the date on which the Optionee's Service terminated, but in any event no later than the Option Expiration Date. (b)Death.If the Optionee's Service with the Participating Company Group terminates because of the death of the Optionee, the Option, to the extent unexercised and exercisable on the date on which the Optionee's Service terminated, may be exercised by the Optionee's legal representative or other person who acquired the right to exercise the Option by reason of the Optionee's death at any time prior to the expiration of six (6) months after the date on which the Optionee's Service terminated, but in any event no later than the Option Expiration Date.The Optionee's Service shall be deemed to have terminated on account of death if the Optionee dies within three (3) months after the Optionee's termination of Service. (c)Other Termination of Service.If the Optionee's Service with the Participating Company Group terminates for any reason, except Disability or death, the Option, to the extent unexercised and exercisable by the Optionee on the date on which the Optionee's Service terminated, may be exercised by the Optionee at any time prior to the expiration of three (3) months (or such other longer period of time as determined by the Board, in its discretion) after the date on which the Optionee's Service terminated, but in any event no later than the Option Expiration Date. 7.2Extension if Exercise Prevented by Law.Notwithstanding the foregoing, if the exercise of the Option within the applicable time periods set forth in Section7.1 is prevented by the provisions of Section4.6, the Option shall remain exercisable until three (3) months after the date the Optionee is notified by the Company that the Option is exercisable, but in any event no later than the Option Expiration Date. -7- 7.3Extension if Optionee Subject to Section16(b).Notwithstanding the foregoing, if a sale within the applicable time periods set forth in Section7.1 of shares acquired upon the exercise of the Option would subject the Optionee to suit under Section16(b)of the Exchange Act, the Option shall remain exercisable until the earliest to occur of (i)the tenth (10th) day following the date on which a sale of such shares by the Optionee would no longer be subject to such suit, (ii)the one hundred and ninetieth (190th) day after the Optionee's termination of Service, or (iii)the Option Expiration Date. 8.Change In Control. 8.1Definitions. (a)An "Ownership Change Event" shall be deemed to have occurred if any of the following occurs with respect to the Company: (i)the direct or indirect sale or exchange in a single or series of related transactions by the shareholders of the Company of more than fifty percent (50%) of the voting stock of the Company; (ii)a merger or consolidation in which the Company is a party; (iii)the sale, exchange, or transfer of all or substantially all of the assets of the Company; or (iv)a liquidation or dissolution of the Company. (b)A "Change in Control" shall mean an Ownership Change Event or a series of related Ownership Change Events (collectively, a "Transaction") wherein the shareholders of the Company immediately before the Transaction do not retain immediately after the Transaction, in substantially the same proportions as their ownership of shares of the Company's voting stock immediately before the Transaction, direct or indirect beneficial ownership of more than fifty percent (50%) of the total combined voting power of the outstanding voting stock of the Company or the corporation or corporations to which the assets of the Company were transferred (the "Transferee Corporation(s)"), as the case may be.For purposes of the preceding sentence, indirect beneficial ownership shall include, without limitation, an interest resulting from ownership of the voting stock of one or more corporations which, as a result of the Transaction, own the Company or the Transferee Corporation(s), as the case may be, either directly or through one or more subsidiary corporations.The Board shall have the right to determine whether multiple sales or exchanges of the voting stock of the Company or multiple Ownership Change Events are related, and its determination shall be final, binding and conclusive. 8.2Effect of Change in Control on Option.In the event of a Change in Control, the surviving, continuing, successor, or purchasing corporation or parent corporation thereof, as the case may be (the "Acquiring Corporation"), may either assume the Company's rights and obligations under the Option or substitute for the Option a substantially equivalent option for the Acquiring Corporation's stock.In the event the Acquiring Corporation elects not to assume the Company's rights and obligations under the Option or substitute for the Option in connection with the Change in Control, and provided that the Optionee's Service has not terminated prior to such date, the Vested Ratio shall be deemed to be 1/1 as of the date ten (10) days prior to the date of the Change in Control.Any vesting of the Option that was permissible solely by reason of this Section8.2 shall be conditioned upon the consummation of the Change in Control.The Option shall terminate and cease to be outstanding effective as of the date of the Change in Control to the extent that the Option is neither assumed or substituted for by the Acquiring Corporation in connection with the Change in Control nor exercised as of the date of the Change in Control.Notwithstanding the foregoing, shares acquired upon exercise of the Option prior to the Change in Control and any consideration received pursuant to the Change in Control with respect to such shares shall continue to be subject to all applicable provisions of this Option Agreement except as otherwise provided herein.Furthermore, notwithstanding the foregoing, if the corporation the stock of which is subject to the Option immediately prior to an Ownership Change Event described in Section8.1(a)(i)constituting a Change in Control is the surviving or continuing corporation and immediately after such Ownership Change Event less than fifty percent (50%) of the total combined voting power of its voting stock is held by another corporation or by other corporations that are members of an affiliated group within the meaning of Section1504(a)of the Code without regard to the provisions of Section1504(b)of the Code, the Option shall not terminate unless the Board otherwise provides in its discretion. -8- 9.Adjustments For Changes In Capital Structure. In the event of any stock dividend, stock split, reverse stock split, recapitalization, combination, reclassification, or similar change in the capital structure of the Company, appropriate adjustments shall be made in the number, Exercise Price and class of shares of stock subject to the Option.If a majority of the shares which are of the same class as the shares that are subject to the Option are exchanged for, converted into, or otherwise become (whether or not pursuant to an Ownership Change Event) shares of another corporation (the "New Shares"), the Board may unilaterally amend the Option to provide that the Option is exercisable for New Shares.In the event of any such amendment, the Number of Option Shares and the Exercise Price shall be adjusted in a fair and equitable manner, as determined by the Board, in its discretion.Notwithstanding the foregoing, any fractional share resulting from an adjustment pursuant to this Section9 shall be rounded down to the nearest whole number, and in no event may the Exercise Price be decreased to an amount less than the par value, if any, of the stock subject to the Option.The adjustments determined by the Board pursuant to this Section9 shall be final, binding and conclusive. 10.Rights as a Shareholder, Employee or Consultant. The Optionee shall have no rights as a shareholder with respect to any shares covered by the Option until the date of the issuance of a certificate for the shares for which the Option has been exercised (as evidenced by the appropriate entry on the books of the Company or of a duly authorized transfer agent of the Company).No adjustment shall be made for dividends, distributions or other rights for which the record date is prior to the date such certificate is issued, except as provided in Section9.If the Optionee is an Employee, the Optionee understands and acknowledges that, except as otherwise provided in a separate, written employment agreement between a Participating Company and the Optionee, the Optionee's employment is "at will" and is for no specified term.Nothing in this Option Agreement shall confer upon the Optionee any right to continue in the Service of a Participating Company or interfere in any way with any right of the Participating Company Group to terminate the Optionee's Service as an Employee or Consultant, as the case may be, at any time. 11.Lock-Up Agreement. The Optionee hereby agrees that in the event of any underwritten public offering of stock, including but not limited to an initial public offering of stock, made by the Company pursuant to an effective registration statement filed under the Securities Act, the Optionee shall not offer, sell, contract to sell, pledge, hypothecate, grant any option to purchase or make any short sale of, or otherwise dispose of any shares of stock of the Company or any rights to acquire stock of the Company for such period of time from and after the effective date of such registration statement as may be established by the underwriter for such public offering; provided, however, that such period of time shall not exceed one hundred eighty (180) days from the effective date of the registration statement to be filed in connection with such public offering.The foregoing limitation shall not apply to shares registered in the public offering under the Securities Act. -9- 12.Legends. The Company may at any time place legends referencing and any applicable federal, state or foreign securities law restrictions on all certificates representing shares of stock subject to the provisions of this Option Agreement.The Optionee shall, at the request of the Company, promptly present to the Company any and all certificates representing shares acquired pursuant to the Option in the possession of the Optionee in order to carry out the provisions of this Section.Unless otherwise specified by the Company, legends placed on such certificates may include, but shall not be limited to, the following: "THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT." 13.Restrictions on Transfer of Shares. No shares acquired upon exercise of the Option may be sold, exchanged, transferred (including, without limitation, any transfer to a nominee or agent of the Optionee), assigned, pledged, hypothecated or otherwise disposed of, including by operation of law, in any manner which violates any of the provisions of this Option Agreement and any such attempted disposition shall be void.The Company shall not be required (a)to transfer on its books any shares which will have been transferred in violation of any of the provisions set forth in this Option Agreement or (b)to treat as owner of such shares or to accord the right to vote as such owner or to pay dividends to any transferee to whom such shares will have been so transferred. 14.Miscellaneous Provisions. 14.1Binding Effect.Subject to the restrictions on transfer set forth herein, this Option Agreement shall inure to the benefit of and be binding upon the parties hereto and their respective heirs, executors, administrators, successors and assigns. 14.2Termination or Amendment.The Board may terminate or amend the Option at any time; provided, however, that except as provided in Section8.2 in connection with a Change in Control, no such termination or amendment may adversely affect the Option or any unexercised portion hereof without the consent of the Optionee unless such termination or amendment is necessary to comply with any applicable law or government regulation.No amendment or addition to this Option Agreement shall be effective unless in writing. -10- 14.3Notices.Any notice required or permitted hereunder shall be given in writing and shall be deemed effectively given (except to the extent that this Option Agreement provides for effectiveness only upon actual receipt of such notice) upon personal delivery or upon deposit in the United States Post Office, by registered or certified mail, with postage and fees prepaid, addressed to the other party at the address shown below that party's signature or at such other address as such party may designate in writing from time to time to the other party. 14.4Integrated Agreement.The Notice and this Option Agreement constitute the entire understanding and agreement of the Optionee and the Participating Company Group with respect to the subject matter contained herein or therein and supersedes any prior agreements, understandings, restrictions, representations, or warranties among the Optionee and the Participating Company Group with respect to such subject matter other than those as set forth or provided for herein or therein.To the extent contemplated herein or therein, the provisions of the Notice and the Option Agreement shall survive any exercise of the Option and shall remain in full force and effect. 14.5Applicable Law.This Option Agreement shall be governed by the laws of the State of California as such laws are applied to agreements between California residents entered into and to be performed entirely within the State of California. 14.6Counterparts.The Notice may be executed in counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. -11- EXHIBIT A Optionee: David Perez Date: July 17, 2007 STOCK OPTION EXERCISE NOTICE Non-Plan Option Surge Global Energy, Inc. Attention: Chief Financial Officer 12220 El Camino Real Suite 410 San Diego, CA 92103 Ladies and Gentlemen: 1.Option.I was granted an option (the "Option") to purchase shares of the common stock (the "Shares") of Surge Global Energy, Inc., a Delaware corporation (the "Company"), pursuant to my Notice of Grant of Stock Option (the "Notice") and my Stock Option Agreement (the "Option Agreement") as follows: Grant Number: Date of Option Grant: July 17, 2007 Number of Option Shares: Vest Immediately Vest the earlier of six months ora board approvedstrategic business plan 600,000 600,000 Exercise Price per Share: $ 0.34 2.Exercise of Option.I hereby elect to exercise the Option to purchase the following number of Shares: Total Shares Purchased: Total Exercise Price (Total SharesXPrice per Share) $ 3.Payments.I enclose payment in full of the total exercise price for the Shares in the following form(s), as authorized by my Option Agreement: oCash: $ oCheck: $ -1- 4.Tax Withholding.I enclose payment in full of my withholding taxes, if any, as follows: (Contact Chief Financial Officer for amount of tax due.) oCash: $ oCheck: $ 5.Optionee Information. My address is: My Social Security Number is: 6.Binding Effect.I agree that the Shares are being acquired in accordance with and subject to the terms, provisions and conditions of the Option Agreement, to all of which I hereby expressly assent.This Agreement shall inure to the benefit of and be binding upon the my heirs, executors, administrators, successors and assigns. 7.Transfer.I understand and acknowledge that the Shares have not been registered under the Securities Act of 1933, as amended (the "Securities Act"), and that consequently the Shares must be held indefinitely unless they are subsequently registered under the Securities Act, an exemption from such registration is available, or they are sold in accordance with Rule144 under the Securities Act.I further understand and acknowledge that the Company is under no obligation to register the Shares.I understand that the certificate or certificates evidencing the Shares will be imprinted with legends which prohibit the transfer of the Shares unless they are registered or such registration is not required in the opinion of legal counsel satisfactory to the Company. I am aware that Rule144 under the Securities Act, which permits limited public resale of securities acquired in a nonpublic offering, is not currently available with respect to the Shares and, in any event, is available only if certain conditions are satisfied.I understand that any sale of the Shares that might be made in reliance upon Rule144 may only be made in limited amounts in accordance with the terms and conditions of such rule and that a copy of Rule144 will be delivered to me upon request. I understand that I am purchasing the Shares pursuant to the terms of the Notice and my Option Agreement, copies of which I have received and carefully read and understand. Very truly yours, (Signature) Receipt of the above is hereby acknowledged. Surge Global Energy, Inc. By: Title: Dated: -2-
